Citation Nr: 1144905	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  99-04 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of a right ankle sprain.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative disc disease with degenerative joint disease changes (formerly diagnosed as lumbosacral strain syndrome), prior to September 26, 2003.

3.  Entitlement to an initial rating in excess of 40 percent for lumbar spine degenerative disc disease with degenerative joint disease changes since September 26, 2003.

4.  Entitlement to a rating in excess of 10 percent for residuals of a left clavicle fracture.

(The issue of entitlement to service connection for migraine headaches is the subject of a separate remand under a different docket number.)


REPRESENTATION

Appellant represented by:	Kim Krummeck, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 1992.  

The case is before the Board of Veterans' Appeals (the Board) on appeal from a November 1997 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for lumbosacral strain syndrome, rated 10 percent, effective January 30, 1997; and granted service connection for right ankle sprain, rated zero percent, also effective January 30, 1997.  The Board notes that the case later came under the jurisdiction of the RO in Seattle, Washington.

In a December 1998 rating decision, the RO reclassified the lumbar disability as lumbosacral strain syndrome with disc herniation at L4-L5 and L5-S1.

In April 2000, a hearing was held before a Decision Review Officer; a transcript of the hearing is associated with the claims folders.  

In an April 2000 rating decision, the RO reclassified the lumbar disability as lumbar spine degenerative disc disease and increased the lumbar disability rating to 20 percent effective January 30, 1997.  A July 2001 rating decision increased the rating for the ankle disability to 10 percent, effective January 30, 1997.  

In August 2002, the Board arranged for development under then-existing authority.  In July 2003, the Board remanded the case to have the development completed by the RO.  

A May 2005 rating decision increased the ankle rating to 20 percent, effective December 10, 2002. 

In a decision issued in August 2005, the Board denied the Veteran's claim for a rating in excess of 20 percent for lumbar spine disability; granted an earlier effective date of January 30, 1997 for the 20 percent rating for the right ankle disability; and denied a rating in excess of 20 percent for the right ankle disability.  The Veteran appealed the August 2005 decision to the United States Court of Veterans Appeals (the Court).  In June 2007, the Court issued an order that vacated the Board's decision and remanded the matters on appeal for readjudication consistent with the instructions outlined in the May 2007 Joint Motion by the parties.  In October 2007, the Board remanded the claims for further development.

In an August 2009 rating decision, the RO reclassified the lumbar disability as  lumbar spine degenerative disc disease with degenerative joint disease changes and increased the disability rating for the lumbar disability to 40 percent, effective September 26, 2003.  

On May 14, 2010 the Board issued a decision addressing claims for higher ratings for degenerative disc disease of the lumbar spine and residuals of a right ankle sprain.

In September 2010, the Board vacated its May 14, 2010, decision because in mail received by the RO in April 2010, prior to the issuance of the Board's May 14, 2010, decision, but which was not received by the Board until June 2010, the Veteran requested a hearing on these matters before a Veterans Law Judge.  The Board remanded the issues to schedule the Veteran for a Travel Board hearing.

In April 2011, the Veteran testified on the issues of increased ratings for the lumbar disability before the undersigned Acting Veterans Law Judge; a transcript of the hearing is associated with the claims folders.  

In a January 1997 claim, the Veteran raised the issue of entitlement to service connection for anxiety, anger, and sleeplessness.  The RO interpreted the claim as a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The RO, however, kept deferring adjudication of the issue of entitlement to service connection for PTSD and has never actually adjudicated the claim.  In a statement received in June 2008, the Veteran's counsel raised the issue of entitlement to service connection for insomnia secondary to the service-connected lumbar disability.  The Court has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issues regarding a psychiatric disorder are entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for insomnia, to include as secondary to the service-connected lumbar disorder.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and not insomnia, and entitlement to service connection for insomnia, to include as secondary to the service-connected lumbar disorder, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

All issues except entitlement to an initial rating in excess of 20 percent for residuals of a right ankle sprain are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

FINDING OF FACT

On April 6, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized counsel, that withdrawal of the appeal of entitlement to an initial rating in excess of 20 percent for residuals of a right ankle sprain is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of entitlement to an initial rating in excess of 20 percent for residuals of a right ankle sprain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant's counsel has withdrawn the appeal of entitlement to an initial rating in excess of 20 percent for residuals of a right ankle sprain and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to an initial rating in excess of 20 percent for residuals of a right ankle sprain is dismissed.

REMAND

At the April 2011 hearing, the Veteran testified that he currently received all of his treatment for his lumbar disability at the American Lake VA Medical Center.  April 2011 hearing transcript, pages 11-13.  Since the Veteran was last asked to identify treatment for his lumbar disability in April 2009 and since the RO last obtained records from that facility in December 2009, the RO should obtain all records from the American Lake VA Medical Center since December 2009.

At the April 2011 hearing, the Veteran testified that his lumbar disability had worsened with age.  April 2011 hearing transcript, page 6.  Given that his last VA examination was in March 2009, another VA examination is necessary.

At his January 1999 VA examination when he lived in New Jersey, the appellant reported that he has had physical therapy for his lumbar disability and that he saw a private orthopedist.  At his December 2002 VA examination, the Veteran reported that he received treatment from two private doctors, Drs. Nguyen (his primary care provider) and Dr. Becker (an orthopedic surgeon).  He added that Dr. Becker prescribed physical therapy.  At his May 2005 VA examination, he reported that Dr. Nguyen practiced in Federal Way, Washington.  The RO must attempt to obtain these private treatment records.

In a July 2001 rating decision, the RO denied entitlement to a rating in excess of 10 percent for residuals of a left clavicle fracture.  The Veteran was notified of that rating decision in a July 2001 letter.  The RO also issued a supplemental statement of the case in July 2001 that included the issue of entitlement to a rating in excess of 10 percent for residuals of a left clavicle fracture.  In May and June 2002, the Veteran's then representative presented written argument on the entitlement to a rating in excess of 10 percent for residuals of a left clavicle fracture.  In May 2002, the RO certified the issue of entitlement to a rating in excess of 10 percent for residuals of a left clavicle fracture for appeal.  The RO should not have issued a supplemental statement of the case because the Veteran had not expressed disagreement with the assignment of a 10 percent disability rating for residuals of a left clavicle fracture following the July 2001 rating decision.  The Board accepts the May 2002 statement of the Veteran's then representative as a timely notice of disagreement with the denial of the issue of entitlement to a rating in excess of 10 percent for residuals of a left clavicle fracture in the July 2001 rating decision.  As such, a statement of the case (rather than a supplemental statement of the case) must be issued concerning this issue.  Manlincon v. West, 12 Vet. App. 242 (1999).

The VA Form 21-22a of record appointing Kim Krummeck, Esq., as the Veteran's accredited representative is dated in July 2007 and notes that the attorney's representation is limited to benefits that were the subject of the a prior remand by the Court.  Those issues involved increased ratings for the right ankle and lumbar disabilities.  See May 2007 Joint Motion for Remand.  Further, an undated VA Form 21-22 included in the claims file identifies the American Legion as the appellant's appointed representative.  It is unclear whether that representation has been revoked as to the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for insomnia, to include as secondary to the service-connected lumbar disorder, and entitlement to a rating in excess of 10 percent for residuals of a left clavicle fracture.  Because the claimant's representation on the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and not insomnia, and entitlement to service connection for insomnia, to include as secondary to the service-connected lumbar disorder, and entitlement to a rating in excess of 10 percent for residuals of a left clavicle fracture requires clarification and because his claims are already being remanded for reasons explained above, he is asked to submit a completed VA Form 21-22 or VA Form 21-22a specifying his desired representation as to these issues upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO contact the Veteran and ask him to submit a completed VA Form 21-22 or VA Form 21-22a to clarify his appointed representation regarding the issues entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for insomnia, to include as secondary to the service-connected lumbar disorder, and entitlement to a rating in excess of 10 percent for residuals of a left clavicle fracture.  Once received, the RO should associate the form with the claims folder and promptly provide a copy of this remand to the representative if a representative other than Kim Krummeck, Esq. has been appointed.

2.  The RO should ask the Veteran to identify all providers of physical therapy for his lumbar disability since January 1997 and the private orthopedist who treated him while he resided in New Jersey.  The RO should obtain all identified records along with all records from Dr. Nguyen (his former primary care provider) in Federal Way, Washington, and Dr. Becker (an orthopedic surgeon).  Regardless of the appellant's response, the RO obtain all VA treatment records from the American Lake VA Medical Center since December 2009.  Any obtained records should be associated with the appellant's claims file.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to lumbar spine degenerative disc disease with degenerative joint disease changes, formerly diagnosed as lumbosacral strain syndrome.   The examiner should note whether there are any signs or symptoms of intervertebral disc syndrome and, if so, the frequency on an annual basis of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and whether the intervertebral disc syndrome is manifested by persistent symptoms with little intermittent relief compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  The RO should issue a statement of the case addressing entitlement to a rating in excess of 10 percent for residuals of a left clavicle fracture.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).

7.  Thereafter, the RO must readjudicate the issues on appeal, with consideration of the old and new rating criteria for rating spinal disorders, to include the old diagnostic codes for rating lumbosacral strain, limitation of motion, and intervertebral disc syndrome.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


